Citation Nr: 0502537	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-07 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for skin cancer due to 
exposure to ionizing radiation.

2.  Entitlement to service connection for thyroidectomy due 
to exposure to ionizing radiation.

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities due to exposure to 
ionizing radiation.

4.  Entitlement to service connection for colon polyps due to 
exposure to ionizing radiation.

5.  Entitlement to service connection for a cardiovascular 
disability to include hypertension due to exposure to 
ionizing radiation.

6.  Entitlement to service connection for gout due to 
exposure to ionizing radiation.

7.  Entitlement to service connection for arthritis of the 
hands due to exposure to ionizing radiation.

8.  Entitlement to service connection for arthritis of the 
hips due to exposure to ionizing radiation.

9.  Entitlement to service connection for arthritis of the 
knees due to exposure to ionizing radiation.

10.  Entitlement to service connection for arthritis of the 
back due to exposure to ionizing radiation.

11.  Entitlement to service connection for renal 
insufficiency/kidney failure due to medication taken for 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1951 to May 1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In a September 2002 rating decision, service connection for 
multiple myeloma and pancreatitis was denied.  The veteran 
did not initiate an appeal.

In April 2004, the veteran testified before the undersigned 
at a video conference in April 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In support of his claim, the veteran submitted a private 
medical opinion in April 2004 which, in pertinent part, 
indicated that claimed conditions were possibly related to 
exposure to toxic substances or radiation during service.  
The physician did not provide any basis whatsoever for her 
opinion.  The veteran is hereby notified that she may submit 
further documentation from this physician of the basis for 
her opinion.

It has not been established that the veteran was exposed to 
radiation during service.  During his hearing, the veteran 
claimed that he participated in Operation Teapot.  
Participation in Operation Teapot has not been verified.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service-connected when specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge was 
otherwise incurred during active service, including as a 
result of exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

In this case, the veteran does not have a cancer that is 
presumptively service-connected nor does he have a diagnosed 
radiogenic disease.  Nevertheless, service connection may 
still be established.  

In light of the foregoing, the Board finds that it should be 
verified whether or not the veteran participated in Operation 
Teapot.  Thereafter, the veteran should be afforded a VA 
examination.  The examiner should opine as to whether claimed 
disabilities are related to service.  

The veteran is hereby informed that if there is evidence 
supporting the issues on appeal, he must submit that evidence 
to the AOJ.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there is 
any additional evidence supporting his 
position as to the issues on appeal, he must 
submit that evidence to the AOJ - further 
documentation from the physician who provided 
the April 2004 medical opinion regarding the 
basis for her opinion would be helpful.  

2.  The AOJ should verify with the 
appropriate service department if the veteran 
participated in Operation Teapot.  

3.  The veteran should be afforded a VA 
examination.  The examiner should opine as to 
whether the veteran's skin cancer, 
thyroidectomy, peripheral neuropathy, colon 
polyps, cardiovascular disability to include 
hypertension gout, arthritis of the hands, 
arthritis of the hips, arthritis of the 
knees, and/or arthritis of the back, are the 
result of inservice 


exposure to ionizing radiation and/or 
otherwise related to service.  

4.  The issue of service connection for renal 
insufficiency/kidney failure due to 
medication taken for arthritis is deferred.  

If upon completion of the above action, the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

